Case: 19-50757      Document: 00515511450         Page: 1    Date Filed: 07/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                         July 31, 2020
                                    No. 19-50757
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk


Carlos Antonio Raymond,

               Plaintiff - Appellant

v.

Bexar County Democratic Party; Manuel Medina, in his Official Capacity as
Chairman; Phillip Cortez, Campaign; Bexar County District Court; Other
State and County Officials,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-395


Before CLEMENT, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Carlos Antonio Raymond appeals the district court’s
ordering dismissing with prejudice the claims asserted in his Fifth Amended
Complaint. Where, as here, a district court dismisses an in forma pauperis
claim pursuant to U.S.C. § 1915(e)(2)(B) and under Federal Rule of Civil


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-50757      Document: 00515511450         Page: 2    Date Filed: 07/31/2020



                                      No. 19-50757
Procedure 12(b)(6), we conduct a de novo review. Geiger v. Jowers, 404 F.3d
371, 373 (5th Cir. 2005). On appeal, Raymond argues only that the district
court erred in finding that because he had no property interest protected by
the Fourteenth Amendment, he therefore failed to state a procedural due
process claim under 42 U.S.C. § 1983. Raymond’s contention is unfounded.
His complaint fits squarely within our precedent holding that there is no
interest protected by procedural due process in having “[a person’s] name []
being placed on the [] primary election ballot.” Wilson v. Birnberg, 667 F.3d
591, 594, 598 (5th Cir. 2012).1
       For that reason, we AFFIRM the district court’s order dismissing with
prejudice all claims against all named defendants.




       1 To the extent that running for elected office is protected by the First Amendment,
see McCormick v. Edwards, 646 F.2d 173, 175 (5th Cir. 1981), Raymond did not raise and
waived such an argument. Regardless, the claim would have been unavailing. The ballot
application rules that Raymond complains about serve the “state’s [] important interest in
preventing voter confusion” and Raymond was left with the ready alternative of simply
running under his given name. MacBride v. Askew, 541 F.2d 465, 468 (5th Cir. 1976); Lubin
v. Panish, 415 U.S. 709, 716-18 (1974). Any equal protection claim likewise fails because
Raymond does not allege that he was treated differently than similarly situated comparators.
See Lindquist v. City of Pasadena, 669 F.3d 225, 234 (5th Cir. 2012).
                                             2